Case 1:14-cv-23208-JAL Document 194 Entered on FLSD Docket 03/24/2020 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO. 14-23208-CIV-
                                               LENARD/GOODMAN

  FLAVA WORKS, INC.,

          Plaintiff,
   vs.

   A4A RESEAU, INC., A4A NETWORK,
   INC., and MARC PARENT,

          Defendants.
                                                   /


                          NOTICE OF FILING NOTICES TO APPEAR

          COME NOW, Defendants, A4A RESEAU, INC. A4A NETWORK, INC. and MARC

   PARENT, by and through their undersigned counsel and pursuant to the Order of this Court

   dated March 5, 2020 [D.E. 193] file the attached Notices to Appear to Plaintiff Flava Works,

   Inc. and Phillip Bleicher.

                                              BRADLEY LEGAL GROUP, P.A.
                                              Counsel for Defendants
                                              1217 E. Broward Boulevard
                                              Fort Lauderdale, FL 33301
                                              Tel: (954) 523-6160
                                              jb@bradlegal.com

                                              By: /s/ John F. Bradley

                                              John F. Bradley, Esq.
                                              Fla. Bar No. 0779910
Case 1:14-cv-23208-JAL Document 194 Entered on FLSD Docket 03/24/2020 Page 2 of 7




                            CERTIFICATE OF SERVICE
                  OF ELECTRONIC FILING GENERATED BY CM/ECF and
                                     U.S. Mail

         I HEREBY CERTIFY that on this 24th of March, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using its CM/ECF System and also served by U.S. Mail as

  set forth on the Service List.


                                             By:    /s/John F. Bradley/
                                                    John F. Bradley, Esq.




                                   SERVICE LIST


  Phillip Bleicher and
  Flava Works, Inc.
  Phil@FlavaWorks.com
  3526 S. Prairie Avenue
  Chicago IL 60663
Case 1:14-cv-23208-JAL Document 194 Entered on FLSD Docket 03/24/2020 Page 3 of 7




                                  EXHIBITS
Case 1:14-cv-23208-JAL Document 194 Entered on FLSD Docket 03/24/2020 Page 4 of 7


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                       CASE NO. 14-23208-CIV-LENARD/GOODMAN



  FLAVA WORKS, INC.,

         Plaintiff,

  v.

  A4A RESEAU, INC. et al.,

        Defendants.
  __________________________/

                       NOTICE TO APPEAR TO PHILLIP BLEICHER

TO:    PHILLIP BLEICHER
       Phil@FlavaWorks.com
       3526 S. Prairie Avenue
       Chicago IL 60663

       YOU ARE NOTIFIED that, pursuant to section 56.29, Florida Statutes, proceedings
supplementary to satisfy a judgment by application of the following: $81,958.72, which was
entered as a judgment in attorney’s fees, costs, and post judgment interest against Plaintiff
Flava Works, Inc (“Judgment Debtor”). [D.E. 167] and as a Clerk-issued Writ of Execution
[D.E. 173]; certain intellectual property, namely copyright registrations and/or unregistered
copyrights, top level internet domain names and the inventory and goodwill associated
therewith, specifically including the following intellectual property without limitation: all
Copyright Registrations owned by Judgment Debtor, as set forth in Exhibit I, all Copyright
Registrations sued upon in this action by Judgment Debtor but titled in the name of Phillip
Bleicher, Judgment Debtor’s alter ego, as set forth in Exhibit II, and all top level internet
domain names owned by Judgment Debtor as set forth in Exhibit III, in Miami-Dade
County, Florida have been initiated against you by a judgment creditor, A4A Reseau, INC
(“Judgment Creditor”).

       You are required to serve an affidavit by ______________________stating why the
property, debt, and/or other obligation should not be applied to satisfy the judgment. The
affidavit must include any fact or legal defense opposing the application of the property,
debt, and/or other obligation toward the satisfaction of the judgment on John F. Bradley,
                                                1
Case 1:14-cv-23208-JAL Document 194 Entered on FLSD Docket 03/24/2020 Page 5 of 7



Esq., Attorney for Judgment Creditor. You must file the original affidavit with the clerk of
this court either before service on the Judgment Creditor or immediately thereafter. Legal
defenses need not be filed under oath but must be served contemporaneously with the
affidavit.

        If any of your property has been levied on and you choose to oppose the application
of the property to be applied toward the satisfaction of the judgment, then you must furnish
a bond with surety to be approved by the officer in favor of Judgment Creditor. The amount
of the bond must be double the value of the goods claimed as the value is fixed by the officer
and conditioned to deliver the property on demand of the officer if it is adjudged to be the
property of the Judgment Debtor and to pay the Judgment Creditor all damages found
against you if it appears that the claim was interposed for the purpose of delay.


     YOU HAVE A RIGHT TO A TRIAL BY JURY TO DETERMINE THE RIGHT TO THE
PROPERTY, DEBT OR OTHER OBLIGATION DUE TO THE JUDGMENT DEBTOR. YOU
ARE ENTITLED TO DISCOVERY UNDER THE FLORIDA RULES OF CIVIL PROCEDURE.
IF THE COURT OR JURY DETERMINES THAT THE PROPERTY, DEBT, OR OTHER
OBLIGATION BELONGS TO THE JUDGMENT DEBTOR AND IS SUBJECT TO
APPLICATION TOWARD THE SATISFACTION OF ITS JUDGMENT, THEN YOU MAY
BE ORDERED TO PAY DAMAGES TO THE JUDGMENT CREDITOR, SURRENDER THE
PROPERTY OR OTHER OBLIGATION TO THE JUDGMENT CREDITOR.



       DONE AND ORDERED in Chambers, in Miami, Florida, on March __, 2020



                                                         ___________________________________
                                                         Jonathan Goodman
                                                          UNITED STATES MAGISTRATE JUDGE




                                                2
Case 1:14-cv-23208-JAL Document 194 Entered on FLSD Docket 03/24/2020 Page 6 of 7


                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                       CASE NO. 14-23208-CIV-LENARD/GOODMAN



  FLAVA WORKS, INC.,

         Plaintiff,

  v.

  A4A RESEAU, INC. et al.,

        Defendants.
  __________________________/

                       NOTICE TO APPEAR TO FLAVA WORKS, INC.

TO:    FLAVA WORKS, INC.
       Phil@FlavaWorks.com
       3526 S. Prairie Avenue
       Chicago IL 60663

       YOU ARE NOTIFIED that, pursuant to section 56.29, Florida Statutes, proceedings
supplementary to satisfy a judgment by application of the following: $81,958.72, which was
entered as a judgment in attorney’s fees, costs, and post judgment interest against Plaintiff
Flava Works, Inc (“Judgment Debtor”). [D.E. 167] and as a Clerk-issued Writ of Execution
[D.E. 173]; certain intellectual property, namely copyright registrations and/or unregistered
copyrights, top level internet domain names and the inventory and goodwill associated
therewith, specifically including the following intellectual property without limitation: all
Copyright Registrations owned by Judgment Debtor, as set forth in Exhibit I, all Copyright
Registrations sued upon in this action by Judgment Debtor but titled in the name of Phillip
Bleicher, Judgment Debtor’s alter ego, as set forth in Exhibit II, and all top level internet
domain names owned by Judgment Debtor as set forth in Exhibit III, in Miami-Dade
County, Florida have been initiated against you by a judgment creditor, A4A Reseau, INC
(“Judgment Creditor”).

       You are required to serve an affidavit by ______________________stating why the
property, debt, and/or other obligation should not be applied to satisfy the judgment. The
affidavit must include any fact or legal defense opposing the application of the property,
debt, and/or other obligation toward the satisfaction of the judgment on John F. Bradley,
                                                1
Case 1:14-cv-23208-JAL Document 194 Entered on FLSD Docket 03/24/2020 Page 7 of 7



Esq., Attorney for Judgment Creditor. You must file the original affidavit with the clerk of
this court either before service on the Judgment Creditor or immediately thereafter. Legal
defenses need not be filed under oath but must be served contemporaneously with the
affidavit.

        If any of your property has been levied on and you choose to oppose the application
of the property to be applied toward the satisfaction of the judgment, then you must furnish
a bond with surety to be approved by the officer in favor of Judgment Creditor. The amount
of the bond must be double the value of the goods claimed as the value is fixed by the officer
and conditioned to deliver the property on demand of the officer if it is adjudged to be the
property of the Judgment Debtor and to pay the Judgment Creditor all damages found
against you if it appears that the claim was interposed for the purpose of delay.


     YOU HAVE A RIGHT TO A TRIAL BY JURY TO DETERMINE THE RIGHT TO THE
PROPERTY, DEBT OR OTHER OBLIGATION DUE TO THE JUDGMENT DEBTOR. YOU
ARE ENTITLED TO DISCOVERY UNDER THE FLORIDA RULES OF CIVIL PROCEDURE.
IF THE COURT OR JURY DETERMINES THAT THE PROPERTY, DEBT, OR OTHER
OBLIGATION BELONGS TO THE JUDGMENT DEBTOR AND IS SUBJECT TO
APPLICATION TOWARD THE SATISFACTION OF ITS JUDGMENT, THEN YOU MAY
BE ORDERED TO PAY DAMAGES TO THE JUDGMENT CREDITOR, SURRENDER THE
PROPERTY OR OTHER OBLIGATION TO THE JUDGMENT CREDITOR.



       DONE AND ORDERED in Chambers, in Miami, Florida, on March __, 2020



                                                         ___________________________________
                                                         Jonathan Goodman
                                                          UNITED STATES MAGISTRATE JUDGE




                                                2
